Citation Nr: 1809571	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for scars of the upper lip.

2.  Entitlement to a compensable rating for scar, preoperative cyst, right wrist.  

3.  Entitlement to service connection for chondromalacia patella of the right knee.  

4.  Entitlement to service connection for a left knee meniscus tear.

 5.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by: 	North Carolina Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In December 2016, the Veteran testified before the undersigned at a Board hearing via videoconference. A copy of the transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for a left knee meniscal tear and a right ankle disorder are REMANDED to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  At his December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals of entitlement to compensable evaluations for scars of the upper lip and preoperative cyst, right wrist.  

2.  It is as likely as not that the Veteran's right knee disability is related to in-service events.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to a compensable evaluation for a scar of the upper lip have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to a compensable evaluation for a scar of the preoperative cyst, right wrist have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

At his December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an compensable ratings for scars of the upper lip and preoperative cyst, right wrist. As to these issues there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant claim is being granted in favor of the Veteran, no further discussion of the VCAA is necessary. 

Law and analysis - service connection claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his right knee disorder is due to his more than 50 parachute jumps during service.  

Service treatment records show that in April 1975, the Veteran reported a toe injury and was seen by podiatry.  Records show he was put on profile for "planta fascia bilateral." On the July 1977 separation examination, a clinical evaluation of his lower extremities was normal.  On the contemporaneous report of medical history, the Veteran denied swollen or painful joints, arthritis, trick or locked knee, or other injury.  

In a March 2010 treatment record, the physician noted that the Veteran had discomfort at his right ankle and that he had injured it during active service.  A February 2011 VA treatment record showed bilateral knee pain.  The note states that the Veteran "had 50+ parachute jumps in service and this is most likely the cause of his arthritis pain."  This was addressed primarily to the right knee.  It was noted there was long standing pain in that knee, with more recent onset of pain in the left knee.

A May 2011 private treatment record indicates that the Veteran's injuries are consistent with multiple impact injuries, such as parachute jumps.  
The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed right knee chondromalacia patella and left knee small medial meniscus tear.  The examiner opined that the Veteran's bilateral knee disorder were less likely than not the result of service.  As a rationale, she stated that although the Veteran was on jump status in service, he had no complaints of knee pain in service and no documented knee problems or continuity of care until 2011, or 35 years after service.  The examiner specifically noted that the Veteran's "right knee condition is mostly likely due to aging and genetic predisposition and not the service."

The Veteran appeared at a Board hearing in December 2016.  He testified that he performed 60 or more parachute jumps in service and that his chronic arthritis and premature aging of his knees are due to the impacts on his body during service.  The Veteran denied a specific injury to his knees but stated that the physical activity during service caused his chronic pain and disorder.    

In a December 2016 letter, the Veteran's physician opined that the knee injuries and disorders noted on the Veteran's MRI are consistent with multiple impact injuries, such as parachute jumps.  	

Upon review of the record, the Board finds that with resolution of the doubt in favor of the Veteran, service connection for a right knee disorder is warranted.  Although the VA examiner opined that there was no evidence of a knee disorder in service, the Veteran testified that he had many parachute jumps that impacted his knees and he has experienced pain and weakness since service.  Additionally, he provided both a VA provider's opinion as well as a private opinion in support of his claim.  Resolving all doubt in favor of the Veteran, the Board finds that his right knee disorder was incurred as a result of active service.  


ORDER

The appeal on the issue of entitlement to an initial compensable evaluation for a scar of the upper lip has been withdrawn and is dismissed. 

The appeal on the issue of entitlement to an initial compensable evaluation for a scar, preoperative cyst, right wrist has been withdrawn and is dismissed.

Service connection for a right knee disorder is granted. 


REMAND

The Board finds that an additional VA exam is necessary regarding the Veteran's left knee and right ankle disorders.  Specifically, the Board has found in the above decision that the Veteran's right knee disorder is a result of his parachute jumps during service.  However, the records show a meniscal tear of the left knee post service.  Therefore, an opinion is necessary regarding whether the tear was related to service or to his service-connected right knee disorder.

Additionally, the Veteran was afforded a VA examination of the right ankle.  Although the examiner opined that his right ankle pain was not due to service, it is unclear whether the Veteran was diagnosed with a disorder and given the grant of service connection above regarding his right knee, an updated opinion is warranted.  Therefore, clarification is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain, and associate with the claims file all relevant, outstanding treatment records.  The Veteran's assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Obtain a supplemental clinical opinion on the issue of whether it is as likely as not that the Veteran has a current left knee disability causally related to active service or secondary to his service-connected right knee disorder.  That secondary opinion should address whether there is evidence that the left knee disorder is proximately due to, the result of, or aggravated by the service connected right knee disorder.  The clinician should provide a complete rationale for any opinion provided. 

3. Obtain a supplemental clinical opinion on the issue of whether it is as likely as not that the Veteran has a current right ankle disorder causally related to active service or secondary to his service-connected right knee disorder.  That secondary opinion should address whether there is evidence that the right ankle disorder is proximately due to, the result of, or aggravated by the service connected right knee disorder.  The clinician should provide all relevant diagnoses and a complete rationale for any opinion provided. 

4. Following completion of the above, readjudicate the issues of entitlement to service connection for left knee and right ankle disorders. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


